UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2013 Annual Report to Shareholders DWS RREEF Real Estate Securities Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 39 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. Investment Strategy The fund normally invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities of real estate investment trusts (REITs) and real estate companies, as the fund seeks long-term capital appreciation and current income. For the 12-month period ended December 31, 2013, DWS RREEF Real Estate Securities Fund returned -0.44%. In comparison, the fund's benchmark, the MSCI US REIT Index, returned 2.47%. Equity markets started 2013 on a positive note as an 11th-hour deal by the U.S. Congress to avoid the "fiscal cliff" sent markets sharply higher. Improving economic data from China, expectations for further Japanese monetary easing and solid earnings continued the positive market momentum. In the second quarter, hints that the U.S. Federal Reserve Board's (the Fed's) asset purchase program might soon end sparked a fresh bout of volatility. Headlines out of Washington dominated financial markets for much of October, as corporate earnings and economic releases were overshadowed by the ongoing fiscal stalemate in the United States. As many had feared, the federal government entered a partial shutdown on October 1, 2013 after Congress failed to pass a continuing resolution to fund the budget. The stalemate persisted until the Senate crafted a deal to end the shutdown and raise the nation's debt ceiling. Toward the end of the year, the Fed's long-awaited tapering announcement proved to be a non-event for most investors, and the broad stock market finished the year sharply higher. Concerns regarding long-term U.S. unemployment remain, but core inflation continues to be modest. During its most recent fiscal year ending December 31, 2013, the fund underperformed the benchmark, as both stock selection and sector allocation detracted from relative results. Stock selection was particularly weak within the regional mall, apartment and retail sectors. However, stock selection in the hotel and specialty REIT areas was positive. Sector allocation was subtractive, mainly due to the fund's underweight in the outperforming specialty REIT sector and an overweight to the underperforming regional mall segment. Contributions to relative performance from a sector positioning standpoint came from an underweight to the health care sector, the weakest segment of the REIT market during the period. Positive Contributors to Fund Performance The fund's position in AvalonBay Communities, Inc. during the most recent fiscal period provided the most significant boost to relative return. The fund also benefited from an underweight to the healthcare company HCP, Inc., as several health care stocks were hurt by a steady rise in Treasury yields over the period. Additionally, overweight positions in the hotel stocks DiamondRock Hospitality Co., LaSalle Hotel Properties and Sunstone Hotel Investors, Inc. contributed. Negative Contributors to Fund Performance The fund's overweight to the apartment company American Campus Communities, Inc. represented the largest detractor from performance during the 12-month period ending December 31, 2013, as concerns over new supply and decelerating revenue growth weighed on apartment stocks, including the student housing segment. In addition, overweights to the regional mall REITs Taubman Centers, Inc. and Glimcher Realty Trust weighed on performance. "We expect real estate fundamental factors to continue to improve, as supply remains in check and economic growth is sufficient to generate additional demand for commercial real estate." Outlook and Positioning At the end of December 2013, REITs were trading at a 7% discount to their net asset value based on our estimates. Jobless claims continued to decline in December, and we expect employment to steadily increase going forward. With improving economic conditions, we look for a slow rise in Treasury yields. In light of the increase in rates that took place in 2013, REIT prices have adjusted downward and have already "priced in" a Treasury rate above current levels. Amid interest rate volatility, there is a risk that REITs could continue to underperform in the coming months relative to the broader equity market. However, we expect real estate fundamental factors to improve, as supply remains in check and economic growth is sufficient to generate additional demand for commercial real estate. In terms of REIT sectors, we think that hotels will perform well in the near term. We also look for reasonable growth — in line with long-term trends — from the health care, retail and regional mall sectors. Ten Largest Equity Holdings at December 31, 2013 (48.9% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 10.4% 2. Ventas, Inc. Owns and leases long-term health care facilities 5.9% 3. Equity Residential Owner, operator and developer of multifamily properties 5.1% 4. Boston Properties, Inc. Developer of commercial and industrial real estate 5.0% 5. Public Storage Owner and operator of personal and business mini-warehouses 4.9% 6. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust 4.5% 7. Vornado Realty Trust Owner and manager of investments in community shopping centers 4.3% 8. Prologis, Inc. Owner, operator and developer of industrial real estate 3.3% 9. Douglas Emmett, Inc. Invests in office and multifamily properties 2.8% 10. Host Hotels & Resorts, Inc. Owns and controls upscale and luxurious hotels 2.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 51 for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 24 years of investment industry experience. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2004. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004 and Managing Director of RREEF from 1996-March 2004 and Deutsche Asset Management from 2002-March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 17 years of investment industry experience. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Portfolio Manager and Analyst, Real Estate Securities: Chicago with over 10 years at investment industry experience. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; prior to his current role, served as Senior Accountant in Corporate Finance; previously, worked as an Analyst at Cendant Mobility. — Portfolio Manager and Analyst, Real Estate Securities: Chicago with over 17 years of investment industry experience. — BS, University of Illinois at Urbana-Champaign; Certified Public Accountant. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The MSCI US REIT Index tracks the performance of equity REITs. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary December 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge -0.44% 16.26% 8.19% Adjusted for the Maximum Sales Charge (max 5.75% load) -6.17% 14.89% 7.55% S&P 500® Index† 32.39% 17.94% 7.41% MSCI US REIT Index†† 2.47% 16.73% 8.40% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge -1.28% 15.37% 7.33% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -4.04% 15.26% 7.33% S&P 500® Index† 32.39% 17.94% 7.41% MSCI US REIT Index†† 2.47% 16.73% 8.40% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge -1.16% 15.47% 7.41% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -1.16% 15.47% 7.41% S&P 500® Index† 32.39% 17.94% 7.41% MSCI US REIT Index†† 2.47% 16.73% 8.40% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 No Sales Charges -0.74% 15.93% 7.91% S&P 500® Index† 32.39% 17.94% 7.41% MSCI US REIT Index†† 2.47% 16.73% 8.40% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 No Sales Charges -0.26% 16.56% 8.38% S&P 500® Index† 32.39% 17.94% 7.41% MSCI US REIT Index†† 2.47% 16.73% 8.40% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 12/31/13 No Sales Charges -0.09% 16.62% 8.56% S&P 500® Index† 32.39% 17.94% 7.41% MSCI US REIT Index†† 2.47% 16.73% 8.40% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 0.99%, 1.81%, 1.67%, 1.28%, 0.77% and 0.60% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the DWS RREEF Real Estate Securities Fund during such period, and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 12/31/13 $ 12/31/12 $ Distribution Information as of 12/31/13 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of December 31, 2013 Shares Value ($) Common Stocks 98.9% Real Estate Investment Trust ("REITs") 98.9% Apartments 15.3% American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. Diversified 9.4% Duke Realty Corp. DuPont Fabros Technology, Inc. Retail Properties of America, Inc. "A" Vornado Realty Trust Health Care 12.2% HCP, Inc. Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. LTC Properties, Inc. Sabra Health Care REIT, Inc. Ventas, Inc. Hotels 8.0% Chesapeake Lodging Trust DiamondRock Hospitality Co. Host Hotels & Resorts, Inc. (a) LaSalle Hotel Properties Sunstone Hotel Investors, Inc. Industrial 5.5% DCT Industrial Trust, Inc. Prologis, Inc. Manufactured Homes 0.6% Equity Lifestyle Properties, Inc. Office 12.4% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Douglas Emmett, Inc. Mack-Cali Realty Corp. Piedmont Office Realty Trust, Inc. "A" (a) SL Green Realty Corp. Regional Malls 15.8% CBL & Associates Properties, Inc. General Growth Properties, Inc. Glimcher Realty Trust (a) Simon Property Group, Inc. Taubman Centers, Inc. Shopping Centers 6.9% Acadia Realty Trust Federal Realty Investment Trust (a) Kite Realty Group Trust Regency Centers Corp. (a) Weingarten Realty Investors Specialty Services 7.1% National Retail Properties, Inc. (a) Realty Income Corp. (a) Select Income REIT Spirit Realty Capital, Inc. Storage 5.7% CubeSmart Public Storage Total Common Stocks (Cost $1,170,303,412) Securities Lending Collateral 9.0% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $117,433,569) Cash Equivalents 0.9% Central Cash Management Fund, 0.05% (b) (Cost $12,282,655) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,300,019,636)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $1,318,055,447. At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $106,495,762. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $161,054,418 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $54,558,656. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $114,680,461, which is 8.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
